PER CURIAM.
This case is before the Court on the same issue certified for resolution and answered by this Court in Knight v. State, 808 So.2d 210 (Fla.2002).1 In Knight, we answered the certified question in the affirmative and approved the district court’s resolution of the issue. Because the district court’s holding here is consistent with our holding in Knight, we approve the district court’s decision2 and decline to address the issues not certified.
It is so ordered.
ANSTEAD, C.J., WELLS,
PARIENTE, LEWIS, QUINCE, and CANTERO, JJ., and SHAW, Senior Justice, concur.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.


. Stabile v. State, 790 So.2d 1235 (Fla. 5th DCA 2001).